2009 MT 237N
ROBERT JAMES COOK, Petitioner and Appellant,
v.
STATE OF MONTANA, DEPARTMENT OF PUBLIC HEALTH AND HUMAN SERVICES, CHILD SUPPORT ENFORCEMENT DIVISION, Respondent and Appellee.
No. DA 08-0528
Supreme Court of Montana.
Submitted on Briefs: May 13, 2009
Decided: July 20, 2009.
For Appellant: Robert J. Cook (self-represented litigant); Dutton, Montana.
For Appellee: Sharon M. Anderson, DPHHS/Child Support Enforcement Division; Great Falls, Montana, Jeff Ferguson, Attorney at Law; Great Falls, Montana.
Chief Justice MIKE McGRATH delivered the Opinion of the Court.
¶ 1 Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal Operating Rules, as amended in 2003, the following memorandum decision shall not be cited as precedent. It shall be filed as a public document with the Clerk of the Supreme Court and its case title, Supreme Court cause number and disposition shall be included in this Court's quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.
¶ 2 Cook appeals from the September 26, 2008 order of the District Court of the Eighth Judicial District, Cascade County, denying his petition for judicial review of a decision of the Child Support Enforcement Division (CSED) of the Montana Department of Public Health and Human Services, ordering him to pay child support to his ex-wife McClammy.
¶ 3 In our recent decision in Cook v. McClammy, 2009 MT 115, 350 Mont. 159, 209 P.3d 906, we considered many elements of this same controversy. We reversed as moot the District Court's November, 2007, order modifying the parenting plan between Cook and McClammy to give primary custody of their daughter to McClammy. Cook, ¶ 8. That issue was moot because the daughter had turned 18. We also reversed the District Court's order that Cook pay an unspecified amount of child support to McClammy commencing December 1, 2006. That reversal was based upon the fact that CSED's order that Cook pay child support to McClammy had not been approved by the District Court as required by § 40-5-277(8), MCA. In addition, we held that a decree of support may be modified only as to installments accruing after actual notice of a motion for modification, which had not occurred, whereas the District Court's order had made Cook's unspecified child support obligation retroactive to December 1, 2006.
¶ 4 As a result of our decision in Cook, the District Court entered an order on April 13, 2009, vacating its November, 2007, order requiring Cook to pay child support retroactive to December 1, 2006. Therefore, Cook's only potential obligation to pay child support to McClammy would arise from the administrative order of the CSED that is under attack in the present appeal. However, following the District Court order of April 13, 2009, CSED stated in a letter to Cook dated April 20, 2009 that "[a]ny outstanding administrative orders to withhold will be terminated and any funds withheld after April 17, 2009 (the date CSED received notice) will be returned to you." Since the parties' daughter has since turned 18 and since CSED is no longer pursuing payment from Cook, the issue regarding the CSED administrative order of child support is moot.
¶ 5 Based upon our decision in Cook and the actions subsequently taken by the District Court and CSED, the issues in this proceeding are moot and the appeal should be dismissed.
¶ 6 We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our 1996 Internal Operating Rules, as amended in 2003, which provides for memorandum opinions. The issues are clearly controlled by settled Montana law.
¶ 7 The appeal is dismissed as moot.
JUSTICES JOHN WARNER, BRIAN MORRIS, JIM RICE, W. WILLIAM LEAPHART concur.